Exhibit 10.1

PURCHASE AGREEMENT

This Purchase Agreement (this “Agreement”) is entered into as of September3,
2008, by and between Comprehensive Care Corporation, a Delaware corporation (the
“Company”), and Harry Ross (the “Purchaser”), with respect to the following
facts:

FACTS

WHEREAS, the Company desires to issue, and the Purchaser desires to purchase
Shares of Company Common Stock, and a convertible promissory note convertible
into Shares of Common Stock, in the aggregate amount of $250,000, on the terms
and conditions set forth in this Agreement.

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission under the Securities Act.

AGREEMENT

NOW THEREFORE, in consideration of, and incorporating the facts set forth above,
the representations, warranties, conditions and covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, the parties agree as follows:

ARTICLE I

PURCHASE

1.1 Purchase. Purchaser hereby agrees to purchase 200,000 shares of common
stock, and a Convertible Promissory Note (the “Note”) in the principal sum of
$200,000, in the form attached hereto as Exhibit A. The Purchaser shall pay to
the Company $250,000 (the “Purchase Price”), and the Company shall issue and
deliver the Shares and the original Note.

1.2 Deliveries.

(a) On the date hereof, the Company shall issue, deliver or cause to be
delivered to the Purchaser the following:

(i) This Agreement, duly executed by the Company;

(ii) A stock certificate representing 200,000 Shares of Common Stock, or an
irrevocable instruction to the Transfer Agent to issue such Shares; and

(iii) The Note, duly executed by the Company.



--------------------------------------------------------------------------------

(b) The Purchaser shall deliver or cause to be delivered to the Company the
following:

(i) This Agreement, duly executed by the Purchaser; and

(ii) The Purchase Price as set forth in Section 1.1, in United States Dollars
and in immediately available funds, by bank check or wire transfer to an account
designated in writing by the Company for such purpose.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser that, except as set forth in the SEC Reports (as
defined below):

(a) Organization and Qualification. The Company is an entity validly existing
and in good standing under the laws of the State of Delaware, and is duly
qualified to conduct business and is in good standing as a foreign corporation
in each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary or appropriate, except where the
failure to be so qualified or in good standing, as the case may be, individually
or in the aggregate, have not and could not reasonably be expected to result in
(i) a material and adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material and adverse effect on the results of
operations, assets, prospects, business or financial condition of the Company,
or (iii) a material and adverse impairment to the Company’s ability to perform
on a timely basis its obligations under any Transaction Document (a “Material
Adverse Effect”).

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents to which it is a party and otherwise to carry
out its obligations hereunder and thereunder. The execution and delivery of each
of the Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of the Company and no further corporate
action is required by the Company, its Board of Directors or its stockholders.
Each Transaction Document to which it is a party has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and legally binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby or thereby do not and will not (i) conflict with or violate
any provision of

 

-2-



--------------------------------------------------------------------------------

the Company’s certificate of incorporation or bylaws, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound,
except to the extent that such conflict, default, termination, amendment,
acceleration or cancellation right could not reasonably be expected to have a
Material Adverse Effect, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations and the rules and regulations,
assuming the correctness of the representations and warranties made by the
Purchaser herein, of any self-regulatory organization to which the Company or
its securities are subject, or by which any property or asset of the Company is
bound, except to the extent that such violation could not reasonably be expected
to have a Material Adverse Effect).

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required by applicable state securities laws, (ii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iii) the filing of any requisite notices or applications to
any applicable Trading Market for the issuance and sale of the Shares and the
listing of the Shares for trading or quotation, as the case may be, thereon in
the time and manner required thereby, and (iv) those that have been made or
obtained prior to the date of this Agreement.

(e) Issuance of the Shares. The Shares, when issued pursuant to this Agreement
or upon the conversion of the Note, as applicable, in accordance with the terms
of the Transaction Documents, are or will be duly and validly issued, fully paid
and nonassessable, free and clear of all liens other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws and shall not be subject to preemptive or similar rights of
stockholders. Assuming the accuracy of the representations and warranties of the
Purchaser, the Shares will be issued in compliance with all applicable federal
and state securities laws.

(f) SEC Reports. The Company has filed all reports required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
since the end of Company’s most recent fiscal year (the foregoing materials
being collectively referred to herein as the “SEC Reports” and together with
this Agreement, the “Disclosure Materials”). As of their respective dates, or to
the extent corrected by a subsequent restatement, the SEC Reports complied in
all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

-3-



--------------------------------------------------------------------------------

(g) Litigation. There is no pending action which adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Purchased Securities.

(h) Private Placement. Assuming the accuracy of the Purchaser’s representations
and warranties set forth herein, no registration under the Securities Act is
required for the transaction pursuant to the Transaction Documents.

(i) No Directed Selling Efforts or General Solicitation. Neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has
conducted any “general solicitation” or “general advertising” (as those terms
are used in Regulation D) in connection with the offer or sale of the Purchased
Securities.

(j) Investment Company. The Company is not required to be registered as, and is
not an Affiliate of, and immediately following the Closing will not be required
to register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

2.2 Representations and Warranties of the Purchaser. The Purchaser represents
and warrants to the Company as follows:

(a) Organization; Authority. The Purchaser is an individual with the requisite
capacity and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
Purchaser’s obligations hereunder and thereunder. Each of this Agreement and the
Transaction Documents has been duly executed by the Purchaser, and when
delivered by the Purchaser in accordance with terms hereof, will constitute the
valid and legally binding obligation of the Purchaser, enforceable against
Purchaser in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

(b) Investment Intent. The Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for
Purchaser’s own account for investment purposes only and not with a view to or
for distributing or reselling such Shares or any part thereof, without
prejudice, however, to the Purchaser’s right, subject to the provisions of this
Agreement, at all times to sell or otherwise dispose of all or any part of such
Shares under the Securities Act or under an exemption from such registration and
in compliance with applicable federal and state securities laws. Subject to the
immediately preceding sentence, nothing contained herein shall be deemed a
representation or warranty by the Purchaser to hold the Shares for any period of
time. The Purchaser is acquiring the Shares hereunder in the ordinary course of
business. The Purchaser does not have any agreement, plan or understanding,
directly or indirectly, with any Person to distribute any of the Shares.

(c) Purchaser Status. At the time the Purchaser was offered the Purchased
Securities, it was, and at the date hereof it is, an “Accredited Investor” as
defined in Rule 501(a) under the Securities Act. The Purchaser is not a
registered broker-dealer under Section 15 of the Exchange Act.

 

-4-



--------------------------------------------------------------------------------

(d) Experience of the Purchaser. The Purchaser, either alone or together with
Purchaser’s representatives, has such knowledge, sophistication and experience
in business and financial matters so as to be capable of evaluating the merits
and risks of the prospective investment in the Purchased Securities, and has so
evaluated the merits and risks of such investment. The Purchaser is able to bear
the economic risk of an investment in the Purchased Securities and, at the
present time, is able to afford a complete loss of such investment.

(e) Access to Information. The Purchaser acknowledges that Purchaser reviewed
the Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as Purchaser has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Purchased Securities and the merits and risks of investing in
the Purchased Securities; (ii) access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.

(f) Residency. The Purchaser’s principal place of permanent residence is set
forth immediately below the Purchaser’s name on the signature page hereto.

(g) Prohibited Trading Activities. Since the earlier to occur of (i) the time
that the Purchaser was first contacted by the Company or any other Person
regarding an investment in the Company and (ii) the 10th Trading Day prior to
the date of this Agreement, neither the Purchaser nor any Affiliate of the
Purchaser which (x) had knowledge of the transactions contemplated hereby,
(y) has or Shares discretion relating to the Purchaser’s investments or trading
or information concerning the Purchaser’s investments, including in respect of
the Purchased Securities, or (z) is subject to the Purchaser’s review or input
concerning such Affiliate’s investments or trading (collectively, “Trading
Affiliates”) has directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with the Purchaser or Trading Affiliate,
effected or agreed to effect any transactions in the securities of the Company
(including, without limitation, any Short Sales involving the Company’s
securities) (each, a “Prohibited Transaction”). The Purchaser shall not, and
shall cause its Trading Affiliates not to, engage, directly or indirectly, in a
Prohibited Transaction or in any financial transaction that in any way changes
the Purchaser’s or its Trading Affiliates’ economic position in the Company
during the period from the date hereof until the Effectiveness Date. The
Purchaser agrees that it will not use any of the Purchased Securities acquired
pursuant to this Agreement to cover any short position in the Common Stock if
doing so would be in violation of applicable securities laws. The Purchaser
acknowledges that it is aware that the Commission has published its position
that covering a short position established prior to effectiveness of a resale
Registration Statement with Shares included in such Registration Statement would
be a violation of Section 5 of the Securities Act.

 

-5-



--------------------------------------------------------------------------------

(h) Independent Investment Decision. The Purchaser has independently evaluated
the merits of Purchaser’s decision to purchase Purchased Securities pursuant to
the Transaction Documents, and the Purchaser confirms that Purchaser has not
relied on the advice of any other Purchaser’s business and/or legal counsel in
making such decision. Purchaser further acknowledges that there may be material
non-public information regarding Company and its business, financial condition
and operations that has occurred or changed since the filing of the most recent
SEC Report or is otherwise not required to be publicly disclosed in the SEC
Reports. Purchaser accepts responsibility for the possibility that such
information exists and has not been provided to Purchaser, and Purchaser has not
relied upon the absence of any such information in making the decision to invest
in the Purchased Securities. The Purchaser understands that nothing in this
Agreement or any other materials presented by or on behalf of the Company to the
Purchaser in connection with the purchase of the Purchased Securities
constitutes legal, tax or investment advice. The Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Purchased
Securities.

ARTICLE III

OTHER AGREEMENTS OF THE PARTIES

3.1 Compliance with Laws.

(a) Transfer of Purchased Securities. Notwithstanding any other provision of
this Article IV, the Purchaser covenants that the Purchased Securities may only
be disposed of pursuant to an effective Registration Statement under, and in
compliance with the requirements of, the Securities Act, or pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state
and federal securities laws. In connection with any transfer of the Purchased
Securities other than pursuant to an effective Registration Statement, pursuant
to Rule 144 or in connection with a pledge as contemplated in Section 4.1(b),
except as otherwise provided herein, the transferor will provide to the Company
an opinion of counsel selected by the transferor, which counsel and the form and
substance of which opinion shall be reasonably satisfactory to the Company and
its legal counsel, to the effect that such transfer does not require
registration of such transferred Purchased Securities under the Securities Act.
Notwithstanding the foregoing, the Company hereby consents to and agrees to
register on the books of the Company and with its Transfer Agent, without any
such legal opinion, except to the extent that the Transfer Agent requests such
legal opinion, any transfer of Purchased Securities by a Purchaser to an
Affiliate of the Purchaser, provided that the transferee agrees to the terms and
conditions of the Purchased Securities, certifies to the Company that it is an
“Accredited Investor” as defined in Rule 501(a) under the Securities Act and
provided that such Affiliate does not request any removal of any existing
legends on any certificate evidencing the Purchased Securities.

 

-6-



--------------------------------------------------------------------------------

(b) Legends. Certificates evidencing the Purchased Securities and any Shares of
Common Stock underlying the Purchased Securities will contain the following
legend, until such time as they are not required under this agreement or
applicable law:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the legended
Purchased Securities, in compliance with applicable securities laws, pursuant to
a bona fide margin agreement in connection with a bona fide margin loan. Such a
pledge would not be subject to approval or consent of the Company and no legal
opinion of legal counsel to the pledgee, secured party or pledgor shall be
required in connection with the pledge, but such legal opinion shall be required
in connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No advance notice shall be required of such
pledge but Purchaser’s transferee shall promptly notify the Company of the
pledge. The Purchaser acknowledges that the Company shall not be responsible for
any pledges relating to, or the grant of any security interest in, any of the
Purchased Securities or for any agreement, understanding or arrangement between
the Purchaser and its pledgee or secured party.

(c) Acknowledgement. The Purchaser acknowledges its primary responsibilities
under the Securities Act and accordingly will not sell the Purchased Securities
or any interest therein without complying with the requirements of the
Securities Act. To provide further assurance in connection with de-legending,
the Purchaser hereunder commits that it will continue to hold the Purchased
Securities in Purchaser’s own name, and not in the name of a nominee, until such
time as the Purchased Securities are duly and properly sold in compliance with
all relevant securities laws. Both the Company and its Transfer Agent, and their
respective directors, officers, employees and agents, may rely on this
subsection (d) and the Purchaser hereunder will indemnify and hold harmless each
of such persons from any breaches or violations of this paragraph.

3.2 Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Purchased Securities hereunder for working capital and general corporate
purposes.

ARTICLE IV

DEFINITIONS

4.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person. With respect to a Purchaser, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as the Purchaser will be deemed to be an Affiliate
of the Purchaser.

 

-7-



--------------------------------------------------------------------------------

“Business Day” means a day, other than a Saturday, Sunday or federal holiday.

“Closing” means the closing of the purchase and sale of the Note.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the Common Stock of the Company, and also includes any
securities into which the Common Stock may hereafter be reclassified.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“GAAP” means U.S. generally accepted accounting principals as applied by the
Company.

“Note” means the Convertible Promissory Note executed by Company in favor of
Purchaser pursuant to this Agreement.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened in writing.

“Purchased Securities” means the Note, the Shares issued pursuant to this
Agreement, and the Shares issuable upon conversion of the Note, as applicable.

“Regulation D” has the meaning set forth in the Facts.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

-8-



--------------------------------------------------------------------------------

“Shares” means the shares of Common Stock to be issued to the Purchaser pursuant
to this Agreement or upon the conversion of the Note.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
3b-3 of the Exchange Act and Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers having the effect of hedging the securities or investment made under
this Agreement.

“Trading Day” means a day on which the Common Stock is listed or quoted on any
Trading Market; provided, that in the event that the Common Stock is not listed
or quoted on any Trading Market, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market, the NASDAQ Capital Market or OTC
Bulletin Board, on which the Common Stock is listed or quoted for trading on the
date in question.

“Transaction Documents” means this Agreement, the Note, and any other documents
or agreements executed in connection with the transactions contemplated
hereunder and incorporated herein.

“Transfer Agent” means the current or any successor stock transfer agent for the
Company.

ARTICLE V

MISCELLANEOUS

5.1 Fees and Expenses. The Company and the Purchaser shall each pay the fees and
expenses of their respective advisers, counsel, accountants and other experts,
if any and all other expenses incurred by such party in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all Transfer Agent fees, stamp taxes and other taxes and
duties levied in connection with the sale and issuance of the Purchased
Securities.

5.2 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile, email (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m. (Pacific time) on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:00
p.m. (Pacific time) on any Trading Day, (c) the Trading Day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given. The address and facsimile numbers for such notices and communications are
those set forth on the signature page hereto, or such other address or facsimile
number as may be designated in writing hereafter, in the same manner, by any
such Person.

 

-9-



--------------------------------------------------------------------------------

5.3 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser or, in the case of a
waiver, by the party against whom enforcement of any such waiver is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.

5.4 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

5.5 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of the Purchaser. The
Purchaser may assign its rights hereunder in whole or in part to any Person to
whom the Purchaser assigns or transfers any Purchased Securities in compliance
with this Agreement and applicable law, provided such transferee shall agree in
writing to be bound, with respect to the transferred Purchased Securities, by
the terms and conditions of this Agreement.

5.6 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

5.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. If either party shall commence a Proceeding to
enforce any provisions of a Transaction Document, then the prevailing party in
such Proceeding shall be reimbursed by the other party for its reasonable
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such Proceeding.

5.8 Survival. Subject to applicable statute of limitations, the representations,
warranties, agreements and covenants contained herein shall survive the Closing
and the delivery of the Purchased Securities.

 

-10-



--------------------------------------------------------------------------------

5.9 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

5.10 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

5.11 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

 

-11-



--------------------------------------------------------------------------------

5.12 Entire Agreement. The Transaction Documents contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, discussions and representations,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents. At or after the Closing, and without
further consideration, the Company and the Purchaser will execute and deliver to
the other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

IN WITNESS WHEREOF, the parties hereto have caused this Subscription and
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

COMPREHENSIVE CARE CORPORATION

By:

 

/s/ Robert J. Landis

Name:

  Robert J. Landis

Title:

  Chief Financial Officer

 

PURCHASER: Signature:  

/s/ Harry Ross

Name:   Harry Ross

 

PURCHASER’S ADDRESS FOR NOTICE: Street:   3622 Reeves Rd. City/State/Zip:   Ojai
CA 93023 Attention:   Harry Ross Telephone No.:  

 

Facsimile No.:  

 

 

-12-